NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE GUZMAN HERNANDEZ, AKA Jose                 No.    20-72538
Guzman Hernandez, AKA Jose Ramon
Guzman Hernandez,                               Agency No. A077-086-887

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Jose Guzman Hernandez, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Guzman Hernandez’s

second motion to reopen as untimely and number barred, where it was filed more

than 6 years after the order of removal became final, see 8 C.F.R. § 1003.2(c)(2),

and where Guzman Hernandez has not established changed country conditions in

Honduras to qualify for a regulatory exception to the time and number limitations,

see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir.

2008) (requiring movant to produce material evidence with motion to reopen that

conditions in country of nationality had changed). We reject as unsupported by the

record Guzman Hernandez’s contentions that the BIA ignored evidence or

otherwise erred in its analysis of his motion.

      We do not reach Guzman Hernandez’s contentions regarding his prima facie

eligibility for relief. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th

Cir. 2011) (review limited to the grounds relied on by the BIA).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   20-72538